Exhibit 10.1

May 30, 2008

Scott E. Landers

15 Traditional Lane

Loudonville, NY 12211

Dear Scott:

We are very pleased to offer you a position with Monotype Imaging as Chief
Financial Officer/Senior Vice President, reporting directly to Doug Shaw. Our
team is excited about the strengths that you bring to this position and believe
that you will add significant value to both the organization and to our
management team.

Compensation: Your compensation package will include:

 

  •  

Base Salary @ 40 Hour Work Week = $9,615.39 Bi-Weekly ($250,000.00 Annual
Equivalent with 26 pay periods for 2008)

 

  •  

Annual Bonus Based on Company Achievement of Profit Objectives and Individual
Performance with a target of 40% of base, pro-rated based on date of hire.

 

  •  

Signing bonus of $55,000.00, payable upon start date.

 

  •  

In addition, you will receive a long term incentive award with a value of
$800,000 comprised of restricted stock valued at current fair market value at
the time of grant and non-qualified stock options with the value based on Black
Scholes valuation at the time of grant. All shares and options have a four year
vesting period with 25% vesting after 12 months and then quarterly vesting
thereafter. All awards are subject to approval by Compensation Committee of the
Board of Directors. Due to the timing of your initial grant and the impact that
upward changes in stock price may have on the number of shares/options, Monotype
Imaging agrees that you will receive a minimum number of shares of restricted
stock of 17,600 and a minimum number of non-qualified stock options of 54,800
with the split being 1/3rd restricted stock and 2/3rds non-qualified stock
options. This is based on a FMV of $15 per share. In the event that the price is
less than $15, the number of shares/options would be adjusted accordingly.

Your first performance and salary review would be January 1, 2009.

Benefits: Included in the Monotype Imaging flexible benefits program are ten
paid company holidays, three discretionary holidays and twenty vacation days per
year (these will be pro-rated based on your date of hire). We provide basic term
life insurance in the amount of two times your annual base salary, short and
long term disability in addition to a 401(k) savings plan with a matching
contribution that matches dollar for dollar on the first 6% of your
contribution. There is a profit sharing plan for all employees based on
achievement of company goals. The plan for FY 2008 includes an additional 3%
contribution to your 401(k) plan upon achievement of 100% profit goals. This
information is summarized in the Benefits Summary enclosed.

 



--------------------------------------------------------------------------------

Optional insurance benefits include group rate medical and dental coverage for
you and your dependents (if applicable), and an optional supplemental life
insurance plan which allows you to purchase additional coverage for you, your
spouse and children (if applicable) and flexible spending accounts, both for
medical and dependent care.

For relocation, Monotype Imaging will provide reimbursement for reasonable and
customary costs associated with the relocation of your household and personal
effects. It is anticipated that this amount will be approximately $75,000 with
the understanding that this amount may be adjusted slightly up or down,
dependent upon actual relocation costs. It is anticipated that this amount will
cover the actual costs for the packing, moving and insuring of household goods
and personal effects, real estate commission of up to 5% on the selling price of
your existing home, closing cost on the purchase of a new home and up to two
points to reduce the interest rate on your new mortgage.

In addition, the company will provide reimbursement for reasonable costs
associated with area visits required to find appropriate housing for you and
your family.

In the event of termination by the Company without cause, you would be subject
to a continuation of your salary at a rate equal to 100% of your base salary
that is in effect on the date of termination for a period of twelve (12) months.
Payment will be subject to withholding under applicable law and shall be made in
periodic installments in accordance with the Company’s usual payroll practice
for executives of the Company. Any bonus payment that you would have been
entitled to receive under the bonus or other performance plan had your
employment not been terminated would be pro rated for the number of days you
were employed by Monotype Imaging during the relevant period. Such payment would
be made at the time bonuses under the plan are generally paid to all other
participants. Group health plan benefits would continue during the twelve months
that you are receiving payment, to the extent authorized by and consistent with
COBRA, with the cost sharing arrangement in effect for the plan on the date of
the termination.

Also, upon employment, you will be required to enter into an Executive
Employment Agreement. A sample of this agreement has been provided to you and
will be executed upon your date of hire.

 

2



--------------------------------------------------------------------------------

Special Considerations: As specified by the Immigration Reform and Control Act
of 1986, you will need to furnish proof of your identity as well as evidence of
your eligibility to work in the United States. If you have any questions
regarding the type of documentation required, please let me know.

This offer is also contingent upon completion of a background check and
certification that you do not use illegal drugs of any kind.

Please acknowledge your acceptance of this offer of employment by signing this
offer and returning to me by Friday, May 30, 2008. Based on our previous
discussions, we would anticipate a start date of July 1, 2008. In addition, we
are required by the rules of the Securities and Exchange Commission to announce
your appointment as principal financial officer of the company promptly upon
such acceptance.

Scott, we are convinced that you are the right person for this position and are
excited about your becoming a member of the Monotype Imaging team. We look
forward to the contributions you will be making in the months and years ahead.
If you should have any questions regarding this offer, please call me at
(781) 970-6000.

Best regards,

/s/ Patricia J. Money                    

Patricia J. Money

Vice President Human Resources

AGREED AND ACCEPTED

/s/ Scott E. Landers                                      
          6/3/2008                    

Signature                                                                  Date

Enclosure: Benefits Summary

 

3